*520Defendants made a prima facie showing of the lack of a special relationship between plaintiff’s decedent and defendants by submitting evidence that they did not give the decedent any assurance or direction that would justify any reliance on decedent’s part (Dinardo v City of New York, 13 NY3d 872, 874-875 [2009]; Diliberti v City of New York, 49 AD3d 424 [1st Dept 2008]).
In opposition, plaintiff failed to raise a triable issue of fact. Indeed, plaintiff failed to submit any evidence of an assumption by defendants, through promises or actions, of an affirmative duty to act on behalf of the decedent (compare Diliberti, 49 AD3d at 424, with De Long v County of Erie, 60 NY2d 296, 305 [1983], and Applewhite v Accuhealth, Inc., 90 AD3d 501, 504-505 [1st Dept 2011]). Concur — Tom, J.P., Sweeny, Moskowitz, Renwick and Clark, JJ.